Exhibit 10.1
EXECUTION VERSION
AMENDMENT AND CONSENT NO. 1 TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
          AMENDMENT AND CONSENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) dated as of May 4, 2009, among BASIC ENERGY
SERVICES, INC., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors party hereto, the Lenders party hereto, UBS LOAN FINANCE LLC, as
swingline lender (in such capacity, the “Swingline Lender”), UBS AG, STAMFORD
BRANCH, as issuing bank (in such capacity, the “Issuing Bank”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties, the Issuing Bank and the Swingline Lender, and UBS
Securities LLC, as sole lead arranger.
PRELIMINARY STATEMENTS
          (1) WHEREAS, Borrower is party to that certain Fourth Amended and
Restated Credit Agreement dated as of February 6, 2007 (as amended, amended and
restated, supplemented or otherwise modified up to the date hereof, the “Credit
Agreement”; capitalized terms used herein but not defined shall be used herein
as defined in the Credit Agreement) among the Subsidiary Guarantors, the
Lenders, the other financial institutions party thereto, the Issuing Bank, the
Swingline Lender, the Administrative Agent and the Collateral Agent;
          (2) WHEREAS, Borrower has requested and certain Revolving Lenders (the
“Extending Lenders”) have agreed to classify their Revolving Commitments as
Tranche B Revolving Commitments resulting in the extension of the maturity date
for such Revolving Commitments;
          (3) WHEREAS, the other Revolving Lenders (other than the Extending
Lenders) will be deemed to have Tranche A Revolving Commitments;
          (4) WHEREAS, Borrower has requested that the Lenders agree to amend
the Credit Agreement as set forth herein;
          (5) WHEREAS, the Lenders party hereto have agreed, subject to the
terms and conditions hereinafter set forth, to amend the Credit Agreement in
certain respects as set forth below;
          (6) WHEREAS, Borrower desires to organize two new Subsidiaries, Basic
Energy Services International, LLC (“BES International”) and Basic Energy
Services de Mexico, S. de R. L. (“BES Mexico”), for the purpose of conducting
operations in Mexico as further described herein;
          (7) WHEREAS, the Lenders party hereto have consented, subject to the
terms and conditions hereinafter set forth, to the creation of BES International
and BES Mexico.





--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the sufficiency and receipt of all of which is
hereby acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Amendments to the Credit Agreement. The Credit Agreement
is, effective as of the Amendment No. 1 to ARCA Effective Date (as defined
herein) and subject to the satisfaction of the conditions precedent set forth in
Section 3, hereby amended as follows:
          (a) Section 1.01 is amended as follows:
               (i) The following definitions shall be added in appropriate
alphabetical order to read as follows:
“Amendment No. 1 to ARCA” means Amendment No. 1 to this Agreement, dated as of
May 4, 2009, among Borrower, the Subsidiary Guarantors, the Lenders party
thereto, the Issuing Bank, the Swingline Lender, the Administrative Agent and
the Collateral Agent.
“Amendment No. 1 to ARCA Effective Date” shall mean the date that Amendment No.
1 to ARCA becomes effective in accordance with Section 3 of Amendment No. 1 to
ARCA.
“Defaulting Lender” shall mean any Revolving Lender, as reasonably determined by
the Administrative Agent, that (a) has failed to fund any portion of its Loans
or participations in Letters of Credit or Swingline Loans required to be funded
by it hereunder within three Business Days of the date required to be funded by
it hereunder, (b) has notified the Administrative Agent, the Issuing Bank, the
Swingline Lender, any Lender and/or Borrower in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, where such intention not to comply under such other
agreement is not the subject of a good faith dispute, (c) has failed, within
three Business Days after request by the Administrative Agent, to comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans, (d) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) in the case of a Revolving Lender that has a Commitment, LC Exposure or
Swingline Exposure outstanding at such time, shall take, or is the Subsidiary of
any person that has taken, any action or be (or is) the subject of any action or
proceeding of a type described in Section 8.01(g) or (h) (or any comparable
proceeding initiated by a regulatory authority having jurisdiction over such
Revolving Lender or such person).
“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

-2-



--------------------------------------------------------------------------------



 



“Tranche A Revolving Commitment” shall mean, with respect to each Tranche A
Revolving Lender, the commitment, if any, of such Revolving Lender to make
Tranche A Revolving Loans hereunder up to the amount set forth on Schedule I to
the Lender Addendum executed and delivered by such Revolving Lender, in the
Assignment and Acceptance pursuant to which such Revolving Lender assumed its
Tranche A Revolving Commitment or in Schedule 1 to the Confidential Lender
Authorization executed and delivered by such Revolving Lender, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Revolving Lender pursuant to Section 11.04.
“Tranche A Revolving Exposure” shall mean, with respect to any Tranche A
Revolving Lender at any time, the aggregate principal amount at such time of all
outstanding Tranche A Revolving Loans of such Revolving Lender, plus the
aggregate amount at such time of such Revolving Lender’s LC Exposure, plus the
aggregate amount at such time of such Revolving Lender’s Swingline Exposure.
“Tranche A Revolving Facility” shall mean, at any time, the aggregate amount of
the Tranche A Revolving Lenders’ Tranche A Revolving Commitments.
“Tranche A Revolving Lender” shall mean a Revolving Lender with a Tranche A
Revolving Commitment.
“Tranche A Revolving Loan” shall mean a loan made by a Tranche A Revolving
Lender to Borrower pursuant to Section 2.01.
“Tranche A Revolving Maturity Date” shall mean December 15, 2010 or, if such day
is not a Business Day, the immediately preceding Business Day.
“Tranche B Revolving Commitment” shall mean, with respect to each Tranche B
Revolving Lender, the commitment, if any, of such Revolving Lender to make
Tranche B Revolving Loans hereunder up to the amount set forth on Schedule I to
the Lender Addendum executed and delivered by such Revolving Lender, in the
Assignment and Acceptance pursuant to which such Revolving Lender assumed its
Tranche B Revolving Commitment, in Schedule 1 to the Confidential Lender
Authorization executed and delivered by such Revolving Lender or in an Increase
Joinder pursuant to Section 2.22, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 11.04 or in an Increase Joinder pursuant to Section 2.22.
“Tranche B Revolving Exposure” shall mean, with respect to any Tranche B
Revolving Lender at any time, the aggregate principal amount at such time of all
outstanding Tranche B Revolving Loans of such Revolving Lender, plus the
aggregate amount at such time of such Revolving Lender’s LC Exposure, plus the
aggregate amount at such time of such Revolving Lender’s Swingline Exposure.

-3-



--------------------------------------------------------------------------------



 



“Tranche B Revolving Facility” shall mean, at any time, the aggregate amount of
the Tranche B Revolving Lenders’ Tranche B Revolving Commitments.
“Tranche B Revolving Lender” shall mean a Revolving Lender with a Tranche B
Revolving Commitment (including any Tranche B Incremental Revolving Lender).
“Tranche B Revolving Loan” shall mean a loan made by a Tranche B Revolving
Lender to Borrower pursuant to Section 2.01.
“Tranche B Revolving Maturity Date” shall mean January 31, 2012 or, if such day
is not a Business Day, the immediately preceding Business Day.
“Tranche B Usage” has the meaning set forth in the definition of “Letter of
Credit Expiration Date.”
               (ii) The definition of “Alternate Base Rate” is amended by:
     (A) deleting the phrase “rate per annum” and replacing it with the phrase
“fluctuating rate per annum”,
     (B) deleting the word “greater” and replacing it with the word “greatest”
in the first sentence of such definition,
     (C) deleting the word “and” at the end of clause (a) and inserting “,”, and
     (D) inserting, at the end of the first sentence of such definition, the
phrase “and (c) the Adjusted LIBOR Rate for an Interest Period of one-month
beginning on such day (or if such day is not a Business Day, on the immediately
preceding Business Day) plus 100 basis points”.
               (iii) The definition of “Applicable Fee” is amended and restated
in its entirety to read as follows:
““Applicable Fee” shall mean, for any day, with respect to (i) any Tranche A
Revolving Commitment, the applicable percentage set forth in Annex I under the
caption “Tranche A Applicable Fee” and (ii) any Tranche B Revolving Commitment,
1.00% per annum.”
               (iv) The definition of “Applicable Margin” is amended and
restated in its entirety to read as follows:
““Applicable Margin” shall mean, for any day, with respect to (i) any Tranche A
Revolving Loan, the applicable percentage set forth under the heading “Tranche A
Revolving Commitments” of Annex I under the caption “Tranche A Revolving Loans”
and (ii) any Tranche B Revolving Loan, (A) from the Amendment No. 1 to ARCA
Effective Date until the six month anniversary of the Amendment No. 1 to ARCA
Effective Date, the applicable percentage set forth under Level B2 un-

-4-



--------------------------------------------------------------------------------



 



der the heading “Tranche B Revolving Commitments” of Annex I and (B) thereafter,
the applicable percentage set forth under the heading “Tranche B Revolving
Commitments” of Annex I under the caption “Tranche B Revolving Loans”.”
               (v) The definition of “Letter of Credit Expiration Date” is
amended and restated in its entirety to read as follows:
““Letter of Credit Expiration Date” shall mean the date which is fifteen
Business Days prior to the Tranche A Revolving Maturity Date; provided that the
Letter of Credit Expiration Date with respect to any Letter of Credit will be
the date which is fifteen Business Days prior to the Tranche B Revolving
Maturity Date if (i) the date of issuance of such Letter of Credit is following
the Tranche A Revolving Maturity Date or (ii) on the date of issuance of such
Letter of Credit, the sum of (x) the face amount of such Letter of Credit plus
(y) the aggregate LC Exposure in respect of all other Letters of Credit with
expiration dates after the date which is fifteen Business Days prior to the
Tranche A Revolving Maturity Date plus (z) the aggregate outstanding principal
amount of Tranche B Revolving Loans (the sum of clauses (x), (y) and (z), the
“Tranche B Usage”) does not exceed the aggregate amount of Tranche B Revolving
Commitments on the date of issuance.”;
               (vi) The definition of “LIBOR Rate” is amended by:
          (A) inserting the word “London” before the two instances of the word
“Business” in such definition,
          (B) inserting, between the first sentence and second sentence, the
following sentence “Notwithstanding the foregoing, for purposes of clause (c) of
the definition of Alternate Base Rate, the rates referred to above shall be the
rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second London Business Day preceding the date of
determination).”, and
          (C) deleting the phrase “Page 3750 on the Telerate System Incorporated
Service” and replacing it with the phrase “Reuters Screen LIBOR01 Page”.
               (vii) The definition of “Non-Cash Interest Expense” is amended by
deleting the phrase “Revolving Maturity Date” and replacing it with the phrase
“Tranche B Revolving Maturity Date”;
               (viii) The definition of “Revolving Availability Period” is
amended and restated in its entirety to read as follows:
““Revolving Availability Period” shall mean (i) with respect to the Tranche A
Revolving Facility, the period from and including the Closing Date to but
excluding the earlier of the Business Day preceding the Tranche A Revolving
Maturity Date and the date of termination of the Tranche A Revolving Commitments
and (ii) with respect to the Tranche B Revolving Facility, the period from and
including the Amendment No. 1 to ARCA Effective Date to but excluding the
earlier of

-5-



--------------------------------------------------------------------------------



 



the Business Day preceding the Tranche B Revolving Maturity Date and the date of
termination of the Tranche B Revolving Commitments.”;
               (ix) The definition of “Revolving Commitment” is amended and
restated in its entirety to read as follows:
““Revolving Commitment” shall mean the Tranche A Revolving Commitments and the
Tranche B Revolving Commitments.”;
               (x) The definition of “Revolving Exposure” is amended and
restated in its entirety to read as follows:
““Revolving Exposure” shall mean (i) with respect to any Tranche A Revolving
Lender, the Tranche A Revolving Exposure and (ii) with respect to any Tranche B
Revolving Lender, the Tranche B Revolving Exposure.”;
               (xi) The definition of “Revolving Lender” is amended and restated
in its entirety to read as follows:
““Revolving Lenders” shall mean the Tranche A Revolving Lenders and the Tranche
B Revolving Lenders.”;
               (xii) The definition of “Revolving Loan” is amended and restated
in its entirety to read as follows:
““Revolving Loans” shall mean the Tranche A Revolving Loans and the Tranche B
Revolving Loans.”;
               (xiii) The definition of “Revolving Maturity Date” is amended and
restated in its entirety to read as follows:
““Revolving Maturity Date” shall mean, as applicable, (i) with respect to the
Tranche A Revolving Facility, the Tranche A Revolving Maturity Date and
(ii) with respect to the Tranche B Revolving Facility, the Tranche B Revolving
Maturity Date.”;
          (b) Section 2.01 is amended and restated in its entirety to read as
follows:
“Section 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each (i) Tranche A
Revolving Lender agrees, severally and not jointly, to make loans (each a
“Tranche A Revolving Loan”) to Borrower, at any time and from time to time on or
after the Fourth Amendment and Restatement Effective Date until the earlier of
the Business Day preceding the Tranche A Revolving Maturity Date and the
termination of the Tranche A Revolving Commitment of such Revolving Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Tranche A Revolving Commitment and (ii) Tranche B Revolving

-6-



--------------------------------------------------------------------------------



 



Lender agrees, severally and not jointly, to make loans (each a “Tranche B
Revolving Loan”) to Borrower, at any time and from time to time on or after the
Amendment No. 1 to ARCA Effective Date until the earlier of the Business Day
preceding the Tranche B Revolving Maturity Date and the termination of the
Tranche B Revolving Commitment of such Revolving Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Revolving Lender’s Revolving Exposure exceeding such
Revolving Lender’s Tranche B Revolving Commitment. Within the limits set forth
in this Section 2.01 and subject to the terms, conditions and limitations set
forth herein, Borrower may borrow, pay or prepay and reborrow Revolving Loans.
No Borrowing may be made if after giving effect to such Borrowing Tranche B
Usage would exceed the Tranche B Revolving Commitments.”
          (c) Section 2.02(a) is amended by inserting, after the word
“Commitments” in the first sentence of such Section, the following:
“(for the avoidance of doubt, all Borrowings prior to the Tranche A Revolving
Maturity Date shall be made, and deemed to be made, ratably between the Tranche
A Revolving Facility and Tranche B Revolving Facility)”;
          (d) Section 2.02 is amended by inserting the following clauses (f) and
(g) at the end thereof:
“(f) Any “Revolving Loans” outstanding on the Amendment No. 1 to ARCA Effective
Date shall be continued as Revolving Loans hereunder; provided that after giving
effect to Amendment No. 1 to ARCA, (x) each Tranche A Revolving Lender will be
deemed to be holding such Loans as “Tranche A Revolving Loans” and (y) each
Tranche B Revolving Lender will be deemed to be holding such Loans as “Tranche B
Revolving Loans.”
(g) Following the Amendment No. 1 to ARCA Effective Date, with the consent of
Borrower any Tranche A Revolving Lender may elect to have all (but not less than
all) its Tranche A Revolving Commitment deemed to be a Tranche B Revolving
Commitment on any date (each date, a “Designation Date”) prior to the Tranche A
Revolving Maturity Date; provided that such Revolving Lender shall have provided
written notice to Borrower and the Administrative Agent at least 10 Business
Days’ prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its discretion). Following a Designation Date,
any Revolving Loans held by such Revolving Lender will be deemed to be “Tranche
B Revolving Loans.”
(e) Section 2.04(a) is amended and restated in its entirety to read as follows:
“(a) Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Tranche A Revolving Lender, the then unpaid
principal amount of each Tranche A Revolving Loan of such Lender on the Tranche
A Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each

-7-



--------------------------------------------------------------------------------



 



Tranche B Revolving Lender, the then unpaid principal amount of each Tranche B
Revolving Loan of such Lender on the Tranche B Revolving Maturity Date and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Tranche B Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, Borrower shall
repay all Swingline Loans that were outstanding on the date such Borrowing was
requested.”
(f) Section 2.05(a) is amended and restated in its entirety to read as follows:
“(a) Commitment Fee. Borrower shall pay to the Administrative Agent a commitment
fee (a “Commitment Fee”) (i) for the account of each Tranche A Revolving Lender,
ratably in proportion to their Tranche A Revolving Commitments, equal to the
Applicable Fee per annum for Tranche A Revolving Commitments on the average
daily unused amount of each Tranche A Revolving Commitment of such Lender during
the period from and including the Closing Date to but excluding the date on
which such Tranche A Revolving Commitment terminates and (ii) for the account of
each Tranche B Revolving Lender, ratably in proportion to their Tranche B
Revolving Commitments, equal to (x) during the period prior to and excluding the
Amendment No. 1 to ARCA Effective Date, the Applicable Fee per annum for Tranche
A Revolving Commitments and (y) during the period from and including the
Amendment No. 1 to ARCA Effective Date to but excluding the date on which such
Tranche B Revolving Commitment terminates, the Applicable Fee per annum for
Tranche B Revolving Commitments, in each case, on the average daily unused
amount of each Tranche B Revolving Commitment of such Lender. Accrued Commitment
Fees shall be payable in arrears on (i) the last day of March, June, September
and December of each year, (ii) with respect to Tranche A Revolving Commitments,
the Tranche A Revolving Maturity Date and (iii) with respect to Tranche B
Revolving Commitments, the Tranche B Revolving Maturity Date, in each case
commencing on the first such date to occur after the date hereof. All Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Commitment Fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).”;
(g) Section 2.05(c) is amended and restated in its entirety to read as follows:
“(c) LC and Fronting Fees. Borrower shall pay (i) to the Administrative Agent a
participation fee (“LC Participation Fee”) for the account of each (A) Tranche A
Revolving Lender with respect to its participations in Letters of Credit, which
shall accrue at a rate equal to the Applicable Margin for Tranche A Revolving
Loans from time to time used to determine the interest rate on Eurodollar Re-

-8-



--------------------------------------------------------------------------------



 



volving Loans pursuant to Section 2.06 on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date on which such Lender’s Tranche A
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (B) Tranche B Revolving Lender with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
Applicable Margin for Tranche B Revolving Loans from time to time used to
determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to Reimbursement Obligations) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Tranche B Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank a
fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to Reimbursement Obligations) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Tranche B Revolving Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. LC Participation Fees and Fronting Fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Closing Date; provided that all such
fees shall be payable on the dates on which (x) the Tranche A Revolving
Commitments terminate and (y) the Tranche B Revolving Commitments terminate and
any such fees accruing after the date on which the Tranche B Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).”;
(h) Section 2.06 is amended as follows:
               (i) Section 2.06(d) is amended by deleting the phrase “Revolving
Commitments” and replacing it with the phrase “Tranche A Revolving Commitments
or Tranche B Revolving Commitments, as applicable,”
               (ii) Section 2.06(d) is amended by deleting the phrase “Revolving
Availability Period” and replacing it with the phrase “applicable Revolving
Availability Period”;
          (i) Section 2.07(a) is amended and restated in its entirety to read as
follows:
“(a) The Original Revolving Commitments terminated on the Fourth Amendment and
Restatement Effective Date. The Tranche A Revolving Commitments

-9-



--------------------------------------------------------------------------------



 



shall automatically terminate on the Tranche A Revolving Maturity Date. The
Tranche B Revolving Commitments and the Swingline Commitment shall automatically
terminate on the Tranche B Revolving Maturity Date and the LC Commitment shall
automatically terminate on the date that is fifteen Business Days prior to the
Tranche B Revolving Maturity Date.”;
          (j) Section 2.11 is amended by deleting clauses (i) and (ii) of such
section and replacing them with the following clauses:
“(i) any Eurodollar Revolving Borrowing requested to be made on the first day of
such Interest Period shall be made as an ABR Revolving Loan, (ii) any Borrowing
that were to have been converted on the first day of such Interest Period to a
Eurodollar Revolving Borrowing shall be continued as an ABR Revolving Loan and
(iii) any outstanding Eurodollar Revolving Borrowing shall be converted, on the
last day of the then-current Interest Period, to an ABR Revolving Loan.”;
          (k) Section 2.14(e) is deleted in its entirety;
          (l) Section 2.17(a) is amended by deleting the phrase “during the
Revolving Availability Period” and replacing it with the phrase “until the
Tranche B Revolving Maturity Date”;
          (m) Section 2.18(a) is amended by deleting the phrase “during the
Revolving Availability Period” and replacing it with the phrase “until the
Tranche B Revolving Maturity Date”;
          (n) Section 2.18(b)(iii) is amended by deleting the phrase “15 days
prior to the Revolving Maturity Date” and replacing it with the phrase “of the
Letter of Credit Expiration Date”;
          (o) Section 2.18(d) is amended by inserting, immediately following the
last sentence of such Section, the following:
“For the avoidance of doubt, upon the Tranche A Revolving Maturity Date, the
aggregate amount of participations in Letters of Credit held by Tranche A
Revolving Lenders shall be deemed to be reallocated to the Tranche B Revolving
Lenders so that participation of the Tranche B Revolving Lenders in outstanding
Letters of Credit shall be in proportion to their respective Tranche B Revolving
Commitments; provided, however, there shall be no such reallocation of
participations in Letters to Credit to Tranche B Revolving Lenders in the event
the maturity of the Loans has been accelerated on or prior to the Tranche A
Revolving Maturity Date.”;
          (p) Section 2.18(h) is amended by deleting the phrase “but excluding
the date that Borrower reimburses such LC Disbursement, at the rate per annum
set forth in Section 2.06(c)” and replacing it with the phrase “and including
the date that Borrower is required to reimburse such LC Disbursement under the
first paragraph of Section 2.18(e), at the interest rate then in effect for ABR
Revolving Loans, and thereafter, at the rate per annum determined pur-

-10-



--------------------------------------------------------------------------------



 



suant to Section 2.06(c) until (but excluding) the date that Borrower reimburses
such LC Disbursement”;
          (q) Section 2.18(k) is amended by deleting the second sentence and
replacing it with the sentences “Any Revolving Lender designated as an issuing
bank pursuant to this paragraph (k) shall have all the rights and obligations of
the Issuing Bank under the Loan Documents with respect to Letters of Credit
issued or to be issued by it, and all references in the Loan Documents to the
term “Issuing Bank” shall, with respect to such Letters of Credit, be deemed to
refer to such Revolving Lender in its capacity as the Issuing Bank, as the
context shall require. The Administrative Agent shall notify the Lenders of any
such additional Issuing Bank. If at any time there is more than one Issuing Bank
hereunder, Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.”;
          (r) Section 2.19 is amended and restated in its entirety to read as
follows:
          ”SECTION 2.19 Defaulting Lenders.
          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
(a) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender,
then Borrower shall within one Business Day following notice by the
Administrative Agent (A) cash collateralize such Defaulting Lender’s LC Exposure
in accordance with the procedures set forth in Section 2.18(i) for so long as
such LC Exposure is outstanding, or (B) enter into arrangements satisfactory to
the Administrative Agent, the Issuing Bank, the Swingline Lender and the
Borrower;
(b) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be cash collateralized in accordance
with Section 2.19(a) (or such other arrangements as are satisfactory to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Borrower).
The rights and remedies against a Defaulting Lender under this Section 2.19 are
in addition to other rights and remedies that Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender and the non-Defaulting Lenders may
have against such Defaulting Lender. The arrangements permitted or required by
this Section 2.19 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or otherwise.”;
          (s) Section 2.22(a) is amended and restated in its entirety to read as
follows:
“(a) At any time, Borrower may by written notice to the Administrative Agent and
without the consent of the other Lenders hereunder request increases to the
existing Tranche B Revolving Commitments (any such increase, an “Incremental

-11-



--------------------------------------------------------------------------------



 



Revolving Commitment”). Each Incremental Revolving Commitment shall be in a
minimum amount of at least $5.0 million and the aggregate amount of all
Incremental Revolving Commitments shall not exceed $100.0 million (which amount
shall be increased immediately following the Tranche A Revolving Maturity Date
by an amount equal to the Tranche A Revolving Commitments in effect immediately
prior to the Tranche A Revolving Maturity Date). Such notice shall specify the
date (an “Increased Amount Date”) on which Borrower proposes that the
Incremental Revolving Commitments be made available, which shall be a date not
less than 5 Business Days after the date on which such notice is delivered to
the Administrative Agent, and the amount of the Incremental Revolving
Commitments. The Administrative Agent shall notify Borrower in writing of the
identity of each Lender or other financial institution reasonably acceptable to
the Administrative Agent and Borrower (each, a “Incremental Revolving Lender”)
to whom the Incremental Revolving Commitments have been allocated and the
amounts of such allocations; provided that any Lender approached to provide all
or a portion of the Incremental Revolving Commitments may elect or decline, in
its sole discretion, to provide an Incremental Revolving Commitment. Such
Incremental Revolving Commitments shall become effective as of such Increased
Amount Date; provided that (1) no Default or Event of Default has occurred and
is continuing or would result after giving effect to the making of such
Incremental Revolving Commitments and Revolving Loans or the application of the
proceeds therefrom, (2) such increase in the Commitments shall be evidenced by
one or more joinder agreements (the “Increase Joinder”) executed by Borrower,
the Administrative Agent and each Lender making such Incremental Revolving
Commitment, in form and substance satisfactory to each of them. The Increase
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.22, and each shall be recorded in the register, each of which shall be
subject to the requirements set forth in Section 2.15(e). All terms and
conditions of any Tranche B Revolving Loans or other Obligations relating to
Incremental Revolving Commitments shall be on the same terms and conditions as
those applicable to Tranche B Revolving Commitments, Tranche B Revolving Loans
and other Obligations under this Agreement. In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Revolving
Loans and Tranche B Revolving Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Loans and Tranche B
Revolving Loans, respectively, made pursuant to Incremental Revolving
Commitments, made pursuant to this Agreement.”;
          (t) Section 2.22(b) is amended and restated in its entirety to read as
follows:
“(b) On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each of the existing Tranche B Revolving Lenders shall assign to each of the
Incremental Revolving Lenders, and each of the Incremental Revolving Lenders
shall purchase from each of the existing Tranche B Revolving Lenders, at the

-12-



--------------------------------------------------------------------------------



 



principal amount thereof, such interests in the outstanding Tranche B Revolving
Loans and participations in Letters of Credit and Swingline Loans outstanding on
such Increased Amount Date that will result in, after giving effect to all such
assignments and purchases, such Tranche B Revolving Loans and participations in
Letters of Credit and Swingline Loans being held by existing Tranche B Revolving
Lenders and Incremental Revolving Lenders ratably in accordance with their
Tranche B Revolving Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Tranche B Revolving Commitments,
(ii) each Incremental Revolving Commitment shall be deemed for all purposes a
Revolving Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Loan and have the same terms as any existing Revolving
Loan and (iv) each Incremental Revolving Lender shall become a Lender with
respect to the Revolving Commitments and all matters relating thereto. Borrower
shall make any payments required pursuant to Section 2.13 in connection with any
adjustment of Revolving Loans pursuant to this Section 2.22(b). Assignments made
to effect this Section 2.22(b) shall be made in accordance with Section 11.04.”;
          (u) Section 6.04 is amended as follows:
               (i) deleting “and” and the end of clause (k);
               (ii) deleting the period at the end of clause (l) and replacing
it with “; and”; and
               (iii) inserting the following clause (m):
“(m) Borrower and the Subsidiaries may make Investments from time to time, so
long as (x) no (A) Event of Default exists or (B) (on a Pro Forma Basis after
giving effect to the making of such Investments) Default would result therefrom
at the time of making thereof and (y) the aggregate amount of such Investments
and the aggregate amount of prepayments, retirements, redemptions, purchases,
defeasances and exchanges of Senior Notes, any refinancing thereof permitted
pursuant to Section 6.01 or any other unsecured Indebtedness incurred under
Section 6.01 in each case pursuant to clause (4) of the parenthetical in
Section 6.09(i) does not exceed $50.0 million in the aggregate.”
               (v) Section 6.08(a) is amended and restated in its entirety to
read as follows:
“(a) Maximum Leverage Ratio. Permit the Leverage Ratio, as of the last day of
any Test Period ending during any period set forth in the table below, to exceed
the ratio set forth opposite such period in the table below:

              Leverage Ratio
April 1, 2007 to, but not including, Amendment No. 1 to ARCA Effective Date
    3.25 to 1.00  
Amendment No. 1 to ARCA Effective Date and thereafter
    3.75 to 1.00  

-13-



--------------------------------------------------------------------------------



 



          (w) Section 6.09(i) is amended by deleting, within the parenthetical
of such clause, the word “and” and replacing it with “,” and inserting, after
the last word of such parenthetical, the phrase “and (4) so long as no (x) Event
of Default exists or (y) (on a Pro Forma Basis after giving effect to such
prepayment, retirement, redemption, purchase, defeasance or exchange) Default
would result therefrom at the time of such prepayment, retirement, redemption,
purchase, defeasance or exchange, Borrower may prepay, retire, redeem, purchase,
defease or exchange the Senior Notes, any refinancing thereof permitted pursuant
to Section 6.01 or any other unsecured Indebtedness incurred under Section 6.01
as long as the aggregate consideration paid by Borrower pursuant to this clause
(4) and the aggregate Investments pursuant to Section 6.04(m) does not exceed
$50.0 million in the aggregate; provided that such prepayment, retirement,
redemption, purchase, defeasance or exchange of Indebtedness pursuant to this
clause (4) shall be made at a discount to the par value of such Indebtedness”;
          (x) Annex I to the Credit Agreement is replaced in its entirety with
Annex I to this Amendment;
          (y) Exhibit B to the Credit Agreement is replaced in its entirety with
Exhibit B to this Amendment;
          (z) Exhibit G-4 to the Credit Agreement is replaced in its entirety
with Exhibit G-4 to this Amendment;
          (aa) Exhibit G-5 to the Credit Agreement is replaced in its entirety
with Exhibit G-5 to this Amendment; and
          (bb) Exhibit P to the Credit Agreement is replaced in its entirety
with Exhibit P to this Amendment.
          SECTION 2. Consent to Creation of New Subsidiaries.
          (a) The Company has informed the Lenders that it desires to organize
two new Subsidiaries for the purpose of conducting operations in Mexico. The
first Subsidiary, BES International, will be a Delaware limited liability
company wholly-owned by Borrower. Borrower agrees that BES International’s sole
purpose now and in the future will be to hold the capital stock of BES Mexico
and any additional Foreign Subsidiaries that may be created from time to time in
the future, and to conduct, transact or otherwise engage in activities
incidental thereto. The initial business purpose of BES Mexico will be to bid on
and win contracts to perform oil field services in Mexico, including for
Petroleos de Mexico, its contractors and subcontractors. BES Mexico will perform
these services either directly or through joint ventures to be organized in
compliance with the Credit Agreement.
          (b) The Required Lenders hereby consent to the creation of BES
International and BES Mexico, notwithstanding Section 6.12 of the Credit
Agreement; it being understood that (i) neither such company shall be a
Subsidiary Guarantor under the Credit Agreement nor shall any stock of BES
Mexico be pledged to the Collateral Agent for the benefit of the Lenders
pursuant to the exception set forth in Section 5.11(b) and (ii) any Investments
in, and other trans-

-14-



--------------------------------------------------------------------------------



 



actions with, such parties shall be permitted as Investments in, or transactions
with, parties that are not Loan Parties otherwise permitted by the Credit
Agreement. Within thirty (30) days after BES International becomes a Wholly
Owned Subsidiary of Borrower, Borrower shall deliver to the Collateral Agent
(i) the certificates, if any, representing 100% of the Equity Interest of BES
International, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of Borrower and (ii) all intercompany notes owing from BES International
to any Loan Party together with instruments of transfer executed and delivered
in blank by a duly authorized officer of such Loan Party.
          SECTION 3. Register. On the Amendment No. 1 to ARCA Effective Date,
the Administrative Agent shall record in the Register maintained by the
Administrative Agent pursuant to Section 11.04(c) of the Credit Agreement the
relevant information with respect to each Revolving Lender as set forth in
Section 2.02(f) of the Credit Agreement.
          SECTION 4. Conditions to Effectiveness. This Amendment shall become
effective when, and only when, and as of the date (the “Amendment No. 1 to ARCA
Effective Date”) on which (a) the Administrative Agent shall have received
counterparts of this Amendment executed by Borrower, each of the Subsidiary
Guarantors, the Issuing Bank, the Swingline Lender and the Required Lenders or,
as to any of the Required Lenders, advice satisfactory to the Administrative
Agent that such Lender has executed this Amendment, (b) the Administrative Agent
shall have received all fees due and payable in connection with this Amendment
and the Administrative Agent shall have received payment of all fees and
expenses of the Administrative Agent (including the fees and expenses of Cahill
Gordon & Reindel llp counsel to the Administrative Agent), (c) Borrower shall
have paid a consent fee to the Administrative Agent, for the ratable account of
each Extending Lender, equal to 1.25% of the aggregate amount of Revolving
Commitments of such Extending Lender in existence immediately prior to the
Amendment No. 1 to ARCA Effective Date, to those Extending Lenders that have
delivered executed consents to this Amendment not later than the later of
(i) 5:00 p.m. (New York City time) on April 27, 2009 and (ii) when the
Administrative Agent has received executed consents to this Amendment from the
Required Lenders, (d) the Administrative Agent shall have received a favorable
opinion of Andrews Kurth LLP, counsel to Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and (e) the Administrative
Agent shall have received a certificate signed by a duly authorized officer of
Borrower dated the Amendment No. 1 to ARCA Effective Date, to the effect that,
after giving effect to this Amendment: (i) the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of Amendment No. 1 to ARCA Effective Date as though made on
and as of such date (unless stated to relate solely to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date); and (ii) no Default or Event of Default has
occurred and is continuing.
          SECTION 5. Representations and Warranties. Borrower represents and
warrants as follows:
          (a) The representations and warranties contained in each of the Loan
Documents are true and correct in all material respects on and as of the date of
this Amendment as if made on and as of such date (unless stated to relate to a
specific earlier date, in which case such

-15-



--------------------------------------------------------------------------------



 



representations and warranties shall be true and correct in all material
respects as of such earlier date).
          (b) The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s corporate or other organizational powers,
have been duly authorized by all necessary corporate or other organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the certificate of
incorporation (or certificate of formation, as applicable) or by-laws (or other
organizational documents, as applicable) of such Loan Party or of any agreement,
judgment, injunction, order, decree or other instrument binding upon Borrower or
any of its Subsidiaries.
          (c) No Default or Event of Default has occurred and is continuing on
the date hereof.
          SECTION 6. Reference to and Effect on the Loan Documents. (a) On and
after the Amendment No. 1 to ARCA Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Agreement”, “thereunder”, “thereof”, or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement, as amended and otherwise modified by this Amendment.
          (b) The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Amendment.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Administrative Agent or the Collateral
Agent, nor constitute an amendment or waiver of any provision of the Credit
Agreement or the other Loan Documents.
          SECTION 7. Affirmation of Subsidiary Guarantors. Each Subsidiary
Guarantor hereby consents to the amendments to the Credit Agreement effected
hereby, and hereby confirms and agrees that, notwithstanding the effectiveness
of this Amendment, the obligations of such Subsidiary Guarantor contained in
Article VII of the Credit Agreement, as amended hereby, or in any other Loan
Documents to which it is a party are, and shall remain, in full force and effect
and are hereby ratified and confirmed in all respects, except that, on and after
the effectiveness of this Amendment, each reference in Article VII of the Credit
Agreement and in each of the other Loan Documents to “the Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended or otherwise modified by this Amendment.
          SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF

-16-



--------------------------------------------------------------------------------



 



NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
          SECTION 9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 10. Execution in Counterparts. This Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier, PDF, tif or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.
          SECTION 11. Costs and Expenses. Borrower hereby agrees to pay all
reasonable costs and expenses associated with the preparation, execution,
delivery, administration, and enforcement of this Amendment, including, without
limitation, the fees and expenses of the Administrative Agent’s counsel and
other out-of-pocket expenses related hereto.

-17-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

          BASIC ENERGY SERVICES, INC.,
as Borrower
      By:   /s/ Alan Krenek         Name:   Alan Krenek        Title:   Sr Vice
President, CFO, and Treasurer     

-18-



--------------------------------------------------------------------------------



 



         

          SUBSIDIARY GUARANTORS:

FIRST ENERGY SERVICES COMPANY,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          BASIC ENERGY SERVICES, L.P.,
as a Subsidiary Guarantor
      By:   BASIC ENERGY SERVICES GP, LLC,
its General Partner             By:   /s/ Kenneth V. Huseman         Name:  
Kenneth V. Huseman        Title:   President          BASIC ENERGY SERVICES GP,
LLC,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          BASIC ENERGY SERVICES LP, LLC,
as a Subsidiary Guarantor
      By:   /s/ Jerry Tufly         Name:   Jerry Tufly        Title:   Sole
Manager     

-19-



--------------------------------------------------------------------------------



 



         

          BASIC ESA, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          BASIC MARINE SERVICES, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          OILWELL FRACTURING SERVICES, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          JS ACQUISITION, LLC,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          ACID SERVICES, LLC,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

-20-



--------------------------------------------------------------------------------



 



         

          JETSTAR HOLDINGS, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          JETSTAR ENERGY SERVICES, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          SLEDGE DRILLING CORP.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          WILDHORSE SERVICES, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          PERMIAN PLAZA, LLC,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

-21-



--------------------------------------------------------------------------------



 



         

          XTERRA FISHING & RENTAL TOOLS CO.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          LEBUS OIL FIELD SERVICE CO.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          GLOBE WELL SERVICE, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          SCH DISPOSAL, L.L.C.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President          HENNESSEY RENTAL TOOLS, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

-22-



--------------------------------------------------------------------------------



 



         

          CHAPARRAL SERVICE, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

-23-



--------------------------------------------------------------------------------



 



         

          AGENTS:

UBS AG, STAMFORD BRANCH, as Issuing Bank,
Administrative Agent and Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services, US                By:   /s/ Irja
R. Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services, US          UBS LOAN FINANCE LLC, as a Lender and
Swingline Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services, US                By:   /s/ Irja
R. Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services, US     

-24-



--------------------------------------------------------------------------------



 



         

THE UNDERSIGNED HEREBY CONSENTS
to this amendment and consent.



         
 
as a Lender
      By:           Name:           Title:             THE UNDERSIGNED HEREBY
CONSENTS to its Revolving Commitment being deemed to be a Tranche B Revolving
Commitment.



 
as a Lender
      By:           Name:           Title:            

-25-



--------------------------------------------------------------------------------



 



EXECUTION VERSION
Annex I
Applicable Margin
Tranche A Revolving Commitments:

                              Tranche A     Applicable   Revolving Loans  
Tranche A Leverage Ratio   Eurodollar   ABR   Applicable Fee
Level A1 < 2.0:1.0
    1.25 %     0.25 %     0.375 %
Level A2 > 2.0:1.0
    1.50 %     0.50 %     0.375 %

Tranche B Revolving Commitments:

                      Tranche B Applicable   Revolving Loans Leverage Ratio  
Eurodollar   ABR
Level B1 < 2.0:1.0
    3.50 %     2.50 %
2.0:1.0 < Level B2 < 3.0:1.0
    4.00 %     3.00 %
Level B3 > 3.0:1.0
    4.50 %     3.50 %

          Each change in the Applicable Margin with respect to Tranche A
Revolving Commitments or Tranche B Revolving Commitments, as applicable,
resulting from a change in the Leverage Ratio shall be effective with respect to
such Loans and Letters of Credit outstanding under such Commitments on and after
the date of delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(d),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change.
          Notwithstanding the foregoing the Leverage Ratio shall be deemed to be
in (A) Level A2 with respect to Tranche A Revolving Loans and Level B3 with
respect to Tranche B Revolving Loans at any time (i) during which Borrower has
failed to deliver the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d), respectively, and (ii) during the
existence of an Event of Default and (B) Level B2 with respect to Tranche B
Revolving Loans during the period from the Amendment No. 1 to ARCA Effective
Date through the six month anniversary of the Amendment No. 1 to ARCA Effective
Date.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form of]
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Fourth Amended and Restated Credit Agreement,
dated as of October 3, 2003, amended and restated as of November 17, 2003,
December 21, 2004, December 15, 2005 and February 6, 2007, and as further
amended on May 4, 2009 (as may be amended, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”), among BASIC ENERGY SERVICES, INC.,
a Delaware corporation (“Borrower”), the Subsidiary Guarantors party thereto,
the Lenders, UBS LOAN FINANCE LLC, as swingline lender (in such capacity,
“Swingline Lender”) and as a Lender, BANK OF AMERICA, N.A., as syndication agent
(in such capacity, “Syndication Agent”), CAPITAL ONE, NATIONAL ASSOCIATION (as
successor in interest to Hibernia National Bank), as a documentation agent (in
such capacity, a “Documentation Agent”), BNP PARIBAS, as a documentation agent
(in such capacity, a “Documentation Agent”), and UBS AG, STAMFORD BRANCH, as
issuing bank (in such capacity, “Issuing Bank”), as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders, and as collateral agent
(in such capacity, “Collateral Agent”) for the Secured Parties and the Issuing
Bank. Capitalized terms used and not defined herein are used with the meanings
assigned to such terms in the Credit Agreement.
WITNESSETH:
          1. The Assignor hereby sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse, from
the Assignor, effective as of the Closing Date set forth below (but not prior to
the registration of the information contained herein in the Register pursuant to
Section 11.04(c) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
Swingline Commitment, the Tranche A Revolving Commitment, the Tranche B
Revolving Commitment, Swingline Loans, Tranche A Revolving Loans, Tranche B
Revolving Loans and participations held by the Assignor in Letters of Credit
which are outstanding on the Closing Date set forth below. From and after the
Closing Date set forth below (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
          2. The Assignor (i) warrants that it is the legal and beneficial owner
of the interest being assigned hereby free and clear of any adverse claim and
that its Commitment, and the outstanding balances of its Tranche A Revolving
Loans or Tranche B Revolving Loans, as applicable, without giving effect to
assignments thereof which have not become effective, are as set forth in this
Assignment and Acceptance; (ii) except as set forth in (i) above, the Assignor
makes no representation or warranty and assumes no responsibility with respect

B-1



--------------------------------------------------------------------------------



 



to any statements, warranties or representations made in or in connection with
the Credit Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, or the
financial condition of Borrower or any Subsidiary Guarantor or the performance
or observance by Borrower or any Subsidiary Guarantor of any of their respective
obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto.
          3. The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (ii) confirms that it
has received a copy of the Credit Agreement, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (iii) agrees that it
will, independently and without reliance upon the Assignor, the Administrative
Agent, the Collateral Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (iv) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms thereof, together with such powers as are incidental thereto; and
(v) agrees that it will be bound by the provisions of the Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.
          4. This Assignment and Acceptance is being delivered to the
Administrative Agent together with (i) if the Assignee is a Foreign Lender, the
forms specified in Section 2.15(e) of the Credit Agreement, duly completed and
executed by such Assignee; (ii) if the Assignee is not already a Lender under
the Credit Agreement, an Administrative Questionnaire in the form of Exhibit A
to the Credit Agreement; and (iii) a processing and recordation fee of $3,500.
          5. This Assignment and Acceptance shall be construed in accordance
with and governed by the law of the State of New York.
          6. Date of Assignment:
          7. Legal Name of Assignor:
          8. Legal Name of Assignee:
          9. Assignee’s Address for Notices:

B-2



--------------------------------------------------------------------------------



 



          10. Closing Date of Assignment (may not be fewer than five
(5) Business Days after the Date of Assignment unless the Administrative Agent
shall otherwise agree):
          11. Percentage Assigned of Applicable Loan/Commitment:

                              Percentage Assigned of             Applicable
Loan/Commitment             (set forth, to at least 8 decimals,             as a
percentage of the Loan and     Principal Amount   the aggregate Commitments of
Loan/Commitment   Assigned   all Lenders thereunder)
 
               
Tranche A Revolving Loans
  $         %  
Tranche B Revolving Loans
  $         %  
Letters of Credit
  $         %  
Swingline Loans
  $         %  

[Signature Page Follows]

B-3



--------------------------------------------------------------------------------



 



            The terms set forth above are hereby agreed to:
[                                        ],
as Assignor
      By:           Name:           Title:          
[                              ],
as Assignee
      By:           Name:           Title:        

Accepted:*

          BASIC ENERGY SERVICES, INC., as
Borrower
      By:           Name:           Title:        

B-4



--------------------------------------------------------------------------------



 



         

          UBS AG, STAMFORD BRANCH,
as Administrative Agent, Issuing Bank and
Collateral Agent
      By:           Name:           Title:                   By:          
Name:           Title:             UBS LOAN FINANCE LLC,
as Swingline Lender and a Lender
      By:           Name:           Title:                   By:          
Name:           Title:            

 

*   To be completed to the extent consent is required under Section 11.04(b) of
the Credit Agreement.

B-5



--------------------------------------------------------------------------------



 



EXHIBIT G-4
[Form of]
[TRANCHE A] [TRANCHE B] REVOLVING NOTE

$                       New York, New York
                    ,           

          FOR VALUE RECEIVED, the undersigned BASIC ENERGY SERVICES, INC., a
Delaware corporation (“Borrower”), promises to pay to the order of [LENDER] (the
“Lender”) on the [Tranche A] [Tranche B] Revolving Maturity Date, in lawful
money of the United States and in immediately available funds, the principal
amount of the lesser of (a) [                    ] ($[                    ]) and
(b) the aggregate unpaid principal amount of all [Tranche A] [Tranche B]
Revolving Loans of the Lender outstanding under the Credit Agreement. Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time from the date hereof at the rates, and
on the dates, specified in Section 2.06 of the Credit Agreement.
          The holder of this Note may endorse and attach a schedule to reflect
the date, Type and amount of each [Tranche A] [Tranche B] Revolving Loan of the
Lender outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.08 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of Borrower hereunder or under the Credit Agreement.
          This Note is one of the Notes referred to in the Fourth Amended and
Restated Credit Agreement (the “Credit Agreement”) dated as of February 6, 2007,
as amended from time to time, among Borrower, the Subsidiary Guarantors, the
Lenders party thereto, UBS LOAN FINANCE LLC, as Swingline Lender and as a
Lender, BANK OF AMERICA, N.A., as Syndication Agent, CAPITAL ONE, NATIONAL
ASSOCIATION (as successor in interest to Hibernia National Bank), as a
Documentation Agent, BNP PARIBAS, as a Documentation Agent and UBS AG, STAMFORD
BRANCH, as Issuing Bank, as Administrative Agent for the Lenders and as
Collateral Agent for the Secured Parties and the Issuing Bank. Capitalized terms
used and not defined herein are used with the meanings assigned to such terms in
the Credit Agreement unless otherwise defined herein or unless the context
otherwise requires.
          This Note is secured and guaranteed as provided in the Credit
Agreement and the Security Documents. Reference is hereby made to the Credit
Agreement and the Security Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Note in respect thereof.

G-4-1



--------------------------------------------------------------------------------



 



          Upon the occurrence of any one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided therein.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]

G-4-2



--------------------------------------------------------------------------------



 



            BASIC ENERGY SERVICES, INC., as Borrower
      By:           Name:           Title:      

G-4-3



--------------------------------------------------------------------------------



 



         

EXHIBIT G-5
[Form of]
SWINGLINE NOTE

      $                       New York, New York
                    ,          

          FOR VALUE RECEIVED, the undersigned BASIC ENERGY SERVICES, INC., a
Delaware corporation (“Borrower”), promises to pay to the order of [LENDER] (the
“Lender”) on the Tranche B Revolving Maturity Date, in lawful money of the
United States and in immediately available funds, the principal amount of the
lesser of (a) [                    ] ($[                    ]) and (b) the
aggregate unpaid principal amount of all Swingline Loans made by the Lender
pursuant to Section 2.17 of the Credit Agreement. Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time from the date hereof at the rates, and on the dates, specified in
Section 2.06 of the Credit Agreement.
          The holder of this Note may endorse and attach a schedule to reflect
the date, Type and amount of each Swingline Loan and the date and amount of each
payment or prepayment of principal thereof; provided that the failure of the
Lender to make any such recordation (or any error in such recordation) shall not
affect the obligations of Borrower hereunder or under the Credit Agreement.
          This Note is one of the Notes referred to in the Fourth Amended and
Restated Credit Agreement (the “Credit Agreement”) dated as of February 6, 2007,
and as amended from time to time, among Borrower, the Subsidiary Guarantors, the
Lenders party thereto, UBS LOAN FINANCE LLC, as Swingline Lender and as a
Lender, BANK OF AMERICA, N.A., as Syndication Agent, CAPITAL ONE, NATIONAL
ASSOCIATION (as successor in interest to Hibernia National Bank), as a
Documentation Agent, BNP PARIBAS, as a Documentation Agent, and UBS AG, STAMFORD
BRANCH, as Issuing Bank, as Administrative Agent for the Lenders and as
Collateral Agent for the Secured Parties and the Issuing Bank. Capitalized terms
used and not defined herein are used with the meanings assigned to such terms in
the Credit Agreement unless otherwise defined herein or unless the context
otherwise requires.
          This Note is secured and guaranteed as provided in the Credit
Agreement and the Security Documents. Reference is hereby made to the Credit
Agreement and the Security Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Note in respect thereof.

G-5-1



--------------------------------------------------------------------------------



 



          Upon the occurrence of any one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided therein.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]

G-5-2



--------------------------------------------------------------------------------



 



            BASIC ENERGY SERVICES, INC., as Borrower
      By:           Name:           Title:      

G-5-3



--------------------------------------------------------------------------------



 



         

EXHIBIT P
[Form of]
CONFIDENTIAL LENDER AUTHORIZATION
          Reference is made to the Fourth Amended and Restated Credit Agreement,
dated as of October 3, 2003, amended and restated as of November 17, 2003,
December 21, 2004, December 15, 2005 and February 6, 2007, and as further
amended on May 4, 2009 (as may be amended, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”), among BASIC ENERGY SERVICES, INC.,
a Delaware corporation (“Borrower”), the Subsidiary Guarantors party thereto,
the Lenders, UBS LOAN FINANCE LLC, as swingline lender (in such capacity,
“Swingline Lender”) and as a Lender, BANK OF AMERICA, N.A., as syndication agent
(in such capacity, “Syndication Agent”), CAPITAL ONE, NATIONAL ASSOCIATION (as
successor in interest to Hibernia National Bank), as a documentation agent (in
such capacity, a “Documentation Agent”), BNP PARIBAS, as a documentation agent
(in such capacity, a “Documentation Agent”), and UBS AG, STAMFORD BRANCH, as
issuing bank (in such capacity, “Issuing Bank”), as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders and as collateral agent
(in such capacity, “Collateral Agent”) for the Secured Parties and the Issuing
Bank. Capitalized terms used and not defined herein are used with the meanings
assigned to such terms in the Credit Agreement.
          Upon execution and delivery of this Confidential Lender Authorization
by the parties hereto as provided in Section 11.06 of the Credit Agreement, the
undersigned hereby becomes, or continues as, as applicable, a Lender thereunder
having the Commitment set forth in Schedule 1 hereto, effective as of the
Amendment No. 1 to ARCA Effective Date. The undersigned, by its signature
hereto, authorizes the Administrative Agent to execute and deliver the Credit
Agreement on its behalf.
          THIS CONFIDENTIAL LENDER AUTHORIZATION SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          This Confidential Lender Authorization may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page hereof by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

P-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Confidential
Lender Authorization to be duly executed and delivered by their proper and duly
authorized officers as of this ___ day of April, 2009.

            [INSERT NAME OF LENDER AND
REMOVE BRACKETS], as a Lender
      By:           Name:           Title:      

P-2



--------------------------------------------------------------------------------



 



         

          Accepted and agreed:

UBS AG, STAMFORD BRANCH, as
Administrative Agent
      By:           Name:           Title:                   By:          
Name:           Title:        

P-3



--------------------------------------------------------------------------------



 



         

Schedule 1
COMMITMENTS AND NOTICE ADDRESS

          1.   Name of Lender:
[Notice Address:

Attention:
Telephone:
Facsimile:]1

           2.   [Tranche A] [Tranche B] Revolving Loan Commitment:          $

 

1   For new Lenders as of the Fourth Amendment and Restatement Effective Date.

P-4